Order entered October 15, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00785-CV

                              ERIC A. SCZEPANIK, Appellant

                                              V.

                             CITIMORTGAGE INC., Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-08775-A

                                          ORDER
       Before the Court is appellant’s October 13, 2014 third unopposed motion to extend time

to file brief. Appellant requests a thirty-day extension and explains the extension is necessary

because the parties are negotiating a settlement agreement.     We GRANT the motion and

ORDER appellant to file either his brief or a motion to dismiss the appeal no later than

November 13, 2014. No further extensions will be granted absent exigent circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE